Citation Nr: 1511488	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO. 13-06 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a non-union fracture of right scaphoid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to June 1986.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for residuals of a non-union fracture of right scaphoid.

In October 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Board finds that a new VA medical opinion must be obtained before the claim for service connection for residuals of a non-union fracture of right scaphoid may be adjudicated. Specifically, the two previous opinions obtained in May 2011 and July 2011 do not address whether clear and unmistakable (obvious or manifest) evidence demonstrates that the non-union fracture of right scaphoid existed prior to service and was not aggravated by such service such as to rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014). Accordingly, remand for a new VA medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2011 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

The examiner must state whether the record contains clear and unmistakable (medically undebatable) affirmative evidence that the non-union fracture of right scaphoid existed prior to service, and if so, whether the record contains clear and unmistakable (medically undebatable) affirmative evidence that the non-union fracture of right scaphoid disability was NOT aggravated during the Veteran's active service. 

If the examiner finds clear and unmistakable affirmative evidence that such disorder preexisted service and was not aggravated as set forth above, the examiner must identify the affirmative evidence of this. In this regard, if the conclusion is that an increase in disability in service was due to the natural progress of the non-union fracture of right scaphoid, the examiner is asked to identify what affirmative evidence there is to support that conclusion.

The examiner must render the above opinions under the standard of clear and unmistakable evidence, meaning it is medically obvious or undebatable. The "as likely as not" standard does not apply in this instance. 

The examiner is also advised that the above opinions must be based upon clear and unmistakable affirmative evidence demonstrating the opinion there was no aggravation, and cannot rely on the insufficiency of the evidence to establish no aggravation.

The examiner is directed to consider that aggravation, or an increase in the disability, is a chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms. Stated another way, a permanent increase in severity of the pre-existing condition is an irreversible worsening of the pre-existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

If the examiner finds that there is no clear and unmistakable evidence that the Veteran's right wrist disability preexisted service and was not aggravated in service, then the examiner should indicate whether it is at least as likely as not that the Veteran's current right wrist disability was incurred in service.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting any conclusions.

The examiner is asked to reconcile any opinion with the Veteran's contentions, to include his competent lay evidence and testimony at his October 2013 hearing.

The examiner must remain mindful that the Veteran is competent to report experiencing relevant symptoms while in service, or continually since, because these symptoms require only his personal knowledge, not medical expertise. The examiner therefore must specifically address any claims by the Veteran that he experienced relevant symptoms during service, and similar symptoms since.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

